DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 11/24/2021 are fully considered as follows:
	Applicant argues the 35 USC 103 rejection to the independent claims should not be maintained in view of “Negishi is directed to a robot arm and MacFarlane is directed to a robot to make coffee, neither discloses a controller that sets a virtual spring having a predetermined elastic modulus based on the repulsive force detected by the torque sensor, much less the three virtual springs and the corresponding elastic modulus of each of the three virtual springs.” This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues “Griffiths discloses a physics engine 154 that uses a virtual spring module as briefly described at paragraphs [0030], [0042], and [0058], the virtual spring module is not disclosed as having three differently oriented virtual springs. Rather, paragraphs [0030], [0042], and [0058] of Griffiths simply disclose a single spring that uses either a linear constant or, alternatively, a non-linear constant. Paragraph [0042] states that "[i]n some examples, the direction of the surface normal may optionally be used by physics engine 154 to determine a direction of corresponding virtual overlap force, and the amount of maximum overlap is used by physics engine 154 to determine a magnitude of the virtual overlap force (e.g., via application of a spring model for the overlap as previously discussed)." There is nothing to suggest that the physics engine sets a third elastic modulus of the third virtual spring, as claimed, to infinity.” This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues “even if one of ordinary skill in the art were to look to Griffiths to modify the combination of Negishi and MacFarlane, the resulting combination would, at best, set a single virtual 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 20180236659 A1) in view of Kai (US 20190143511 A1) in further view of MacFarlane (US 20200375388 A1). 
Regarding Claim 1, Hogan teaches set a virtual spring having a predetermined elastic modulus based on the repulsive force detected by the torque sensor ([0010] Robot joints may be assigned an ; and control a driving torque of the robot arm based on a restoring force of the virtual spring ([0042] a “virtual” damped spring connected to a robot end-effector may be modeled), wherein the virtual spring includes a first virtual spring positioned on a virtual horizontal plane relative to one of the portafilter or the group head (Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0), and a second virtual spring perpendicular to the first virtual spring and positioned on the virtual horizontal plane (Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0,) and a third virtual spring positioned along a virtual axis extending normal to the virtual horizontal plane, (Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0)
Hogan does not expressly disclose, but Kai discloses the robot comprising (Fig. 1a robot arm processing system 100): a robot arm to move with at least one degree of freedom ([0021]  The driver 122 is for driving the spindle motor 123 and the tool 124 to move towards the workpiece 10 to process the workpiece 10. The driver 122 can be a pneumatic cylinder assembly, a linear motor assembly or a lead screw assembly. In the present embodiment, the feeder unit 121 is not limited to a uni-axial feeder unit, and can also be realized by a multi-axial feeder unit or a feeder unit having multi-degree of freedoms.); a torque sensor provided at the robot arm to detect a repulsive force ([0023] the sensing unit 128, such as a force sensor or a position sensor, is for detecting a reaction force F2 of the workpiece 10 or the displacement of the robot arm 110.) and a controller configured to (Fig. 1a control module 130): the first virtual spring having a first elastic modulus ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′) the second virtual spring having a second elastic modulus ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′), the third virtual spring having a third elastic modulus ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′), and wherein the controller is configured to set the first elastic modulus to a first constant, wherein the controller is configured to set the second elastic modulus to a second constant, ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′) ([0021] the feeder unit 121 is not limited to a uni-axial feeder unit, and can also be realized by a multi-axial feeder unit or a feeder unit having multi-degree of freedoms.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Hogan does not expressly disclose, but MacFarlane discloses A robot to make coffee ([0002] Embodiments generally relate to preparation of brewed beverages, such as coffee beverages. Some embodiments are autonomous and/or make use of at least one robotic arm in the brewed beverage preparation) a gripper connected to the robot arm ([0019] The at least one robotic arm may comprise an engagement component to engage a handle of the portable filter for transport. The engagement component may comprise a gripper) the gripper being configured to grip a portafilter ([0516] At the tool preparation step 6810 the brewing arm jaw gripper 630 may pickup a group handle 600 from a tool holder 700 in preparation of receiving coffee at 6815); when the portafilter makes contact with a group head of an espresso machine ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202.); while the portafilter is being inserted into the group head. ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202) and wherein the controller is configured to set the third elastic modulus to infinity while the portafilter is being inserted into the group head.  ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Regarding Claim 2, Hogan teaches wherein the robot arm includes at least one joint, and wherein the torque sensor is provided in a first joint of the at least one joint.  ([0035] The controller 108 also receives force/torque feedback information from the joint actuators.)
Regarding Claim 3, Hogan teaches wherein the robot includes a base, wherein the robot arm includes a proximal end adjacent to the base and a distal end spaced from the base, and wherein the torque sensor is provided at the distal end of the robot arm.  (Fig. 1 trunk 107 end effector 106 Fig. 1b torque sensor 152);
Regarding Claim 6, Hogan does not expressly disclose, but Kai discloses wherein the controller is configured to set the first constant to be inversely proportional to a size of the repulsive force measured by the torque sensor.  ([0007] A workpiece is processed by a processing module disposed on the robot arm, wherein the processing module includes a feeder unit and a pre-pressing unit, the feeder unit includes a tool for processing the workpiece, the pre-pressing unit is connected to the robot arm, and the mechanical holding force having a direction inverse to a direction of the reaction force of the workpiece is applied to the workpiece through the pre-pressing unit.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 7, Hogan does not expressly disclose, but Kai discloses wherein the controller is configured to set the first constant such that a movement displacement of the robot arm is equal to or greater than at least 2/3 of an outer radius of the portafilter.  ([0025] The anti-vibration signal a has a direction inverse to the direction of the reaction force F2 of the workpiece 10 or inverse to the direction of the displacement of the robot arm 110, and the anti-vibration signal a has a magnitude equivalent to the magnitude of the reaction force F2 of the workpiece 10 or equivalent to the displacement of the robot arm 110.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 9, Hogan does not expressly disclose, but MacFarlane discloses and wherein the controller is configured to set the third elastic modulus to a third constant while the portafilter is rotated in the group head.   ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Regarding Claim 10, Hogan does not expressly disclose, but Kai discloses wherein the controller is configured to set the third constant to be inversely proportional to a size of the repulsive force measured by the torque sensor.  ([0007] A workpiece is processed by a processing module disposed on the robot arm, wherein the processing module includes a feeder unit and a pre-pressing unit, the feeder unit includes a tool for processing the workpiece, the pre-pressing unit is connected to the robot arm, and the mechanical holding force having a direction inverse to a direction of the reaction force of the workpiece is applied to the workpiece through the pre-pressing unit.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 11, Hogan does not expressly disclose, but Kai discloses wherein the controller is configured to set the third constant such that a movement displacement of the robot arm is equal to or greater than24Attorney Docket No. 3449-3799PUS three times a movement displacement of the portafilter ([0025] The anti-vibration signal a has a direction inverse to the direction of the reaction force F2 of the workpiece 10 or inverse to the direction of the displacement of the robot arm 110, and the anti-vibration signal a has a magnitude equivalent to the magnitude of the reaction force F2 of the workpiece 10 or equivalent to the displacement of the robot arm 110.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Hogan does not expressly disclose, but MacFarlane discloses when the portafilter is rotated 90° or more in the group head.  (MacFarlane [0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Regarding Claim 12, Hogan does not expressly disclose, but MacFarlane discloses and wherein the controller is configured to set the first elastic modulus to infinity while the portafilter is being rotated in the group head.  ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Regarding Claim 13, Hogan does not expressly disclose, but MacFarlane discloses wherein the controller is configured to set the second elastic modulus to infinity while the portafilter is being rotated in the group head.  ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Regarding Claim 14, Hogan teaches a virtual spring having a predetermined elastic modulus based on the detected repulsive force ([0010] Robot joints may be assigned an impedance module that establishes a relation between their force and motion analogous to a damped mechanical spring. Acting together, these “virtual” springs define a unique configuration of the robot joints); and controlling a driving torque of the robot arm based on a restoring force of the virtual spring([0042] a “virtual” damped spring connected to a robot end-effector may be modeled) wherein the virtual spring includes a first virtual spring positioned on a virtual horizontal plane relative to one of the portafilter or the group head(Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0), a second virtual spring perpendicular to the first virtual spring and positioned on the virtual horizontal plane (Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0) and a third virtual spring positioned along a virtual axis extending normal to the virtual horizontal plane (Fig. 1 [0059] This control law implements a “virtual” damped spring that drives the end effector towards the position x0)
Hogan does not expressly disclose, but Kai discloses detecting a repulsive force ([0023] the sensing unit 128, such as a force sensor or a position sensor, is for detecting a reaction force F2 of the workpiece 10 or the displacement of the robot arm 110.); setting, by a controller of the robot (Fig. 1a control module 130), setting the virtual spring includes setting a first elastic modulus of the first virtual spring to a first constant ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′) and a second elastic modulus of the second virtual spring to a second constant ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′) and setting a third elastic modulus of the third virtual spring to infinity. ([0027] The present embodiment is different from above embodiments in that: the pre-pressing unit 125 includes at least one length variable pre-pressing rod 127′, and the length variation of the pre-pressing rod 127′ or the positive force applied to the pre-pressing rod 127′ (the positive force=KX, K is a coefficient of elasticity, X is a length variation) is related to the displacement of the robot arm 110. Thus, the displacement of the robot arm 110 can be obtained from the length variation of the pre-pressing rod 127′ or the forward force applied to the pre-pressing rod 127′)([0021] the feeder unit 121 is not limited to a uni-axial feeder unit, and can also be realized by a multi-axial feeder unit or a feeder unit having multi-degree of freedoms.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Hogan does not expressly disclose, but MacFarlane discloses A method of controlling a robot to make coffee ([0002] Embodiments generally relate to preparation of brewed beverages, such as coffee beverages. Some embodiments are autonomous and/or make use of at least one robotic arm in the brewed beverage preparation), the method comprising: gripping a portafilter by a gripper provided at an end portion of a robot arm of the robot ([0516] At the tool preparation step 6810 the brewing arm jaw gripper 630 may pickup a group handle 600 from a tool holder 700 in preparation of receiving coffee at 6815); moving the portafilter into a group head of an espresso machine by the robot arm ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202.); when the portafilter makes contact with the group head of the espresso machine ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202.); ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202) wherein moving the portafilter includes inserting the portafilter into the group head, and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/CDW/cdrApplication No.: 16/590,092Docket No.: 3449-3799PUS1Reply to Office Action of August 26, 2021Page 5 of 11wherein, while the portafilter is being inserted into the group head([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Regarding Claim 16, Hogan does not expressly disclose, but Kai discloses wherein detecting the repulsive force includes measuring the detected repulsive force with a torque sensor, and wherein the first constant is set to be inversely proportional to a size of the detected repulsive force.  ([0007] A workpiece is processed by a processing module disposed on the robot arm, wherein the processing module includes a feeder unit and a pre-pressing unit, the feeder unit includes a tool for processing the workpiece, the pre-pressing unit is connected to the robot arm, and the mechanical holding force having a direction inverse to a direction of the reaction force of the workpiece is applied to the workpiece through the pre-pressing unit.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 17, Hogan does not expressly disclose, but Kai discloses wherein the first constant is set such that a movement displacement of the robot arm is equal to or greater than at least 2/3 of an outer radius of the portafilter.  ([0025] The anti-vibration signal a has a direction inverse to the direction of the reaction force F2 of the workpiece 10 or inverse to the direction of the displacement of the robot arm 110, and the anti-vibration signal a has a magnitude equivalent to the magnitude of the reaction force F2 of the workpiece 10 or equivalent to the displacement of the robot arm 110.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 18, Hogan does not expressly disclose, but MacFarlane discloses setting the virtual spring includes setting a third elastic modulus of the third virtual spring to a third constant and setting a first elastic modulus of the first virtual spring to infinity.  ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202) wherein moving the portafilter includes rotating the portafilter in the group head, and wherein, while the portafilter is being rotated in the group head ([0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine
Regarding Claim 19, Hogan does not expressly disclose, but Kai discloses wherein detecting the repulsive force includes measuring the detected repulsive force with a torque sensor, and wherein the third constant is set to be inversely proportional to a size of the detected repulsive force.  ([0007] A workpiece is processed by a processing module disposed on the robot arm, wherein the processing module includes a feeder unit and a pre-pressing unit, the feeder unit includes a tool for processing the workpiece, the pre-pressing unit is connected to the robot arm, and the mechanical holding force having a direction inverse to a direction of the reaction force of the workpiece is applied to the workpiece through the pre-pressing unit.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Regarding Claim 20, Hogan does not expressly disclose, but Kai discloses wherein the third constant is set such that a movement displacement of the robot arm is equal to or greater than three times a movement displacement of the portafilter ([0025] The anti-vibration signal a has a direction inverse to the direction of the reaction force F2 of the workpiece 10 or inverse to the direction of the displacement of the robot arm 110, and the anti-vibration signal a has a magnitude equivalent to the magnitude of the reaction force F2 of the workpiece 10 or equivalent to the displacement of the robot arm 110.)
In this way, the system of Kai includes a robot arm for providing a mechanical holding force. Like Hogan, Kai is concerned with impedance control.
Therefore, from these teachings of Hogan and Kai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kai to the system of Hogan since doing so would enhance the system by avoiding the robot arm from being deformed by the reaction force.
Hogan does not expressly disclose, but MacFarlane discloses when the portafilter is rotated 90° or more in the group head. (MacFarlane [0518] the robotic brewing arm 232 may transfer the group handle 600—(now with compacted coffee puck in the group handle basket 610) to be interfaced and locked in position at a group head 430 at a beverage brewing station 202)
In this way, the system of MacFarlane includes improving coffee preparation using a robotic arm to address inconsistent dispensing and compaction of grounds into the filter basket of a group handle for espresso machines ([0002]-[0005]). Like Hogan, MacFarlane is concerned with control of a robot arm.
Therefore, from these teachings of Hogan and MacFarlane, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of MacFarlane to the system of Hogan since doing so would enhance the system by including the robot arm to transfer the portafilter that is interfaced and locked with a group head of an espresso machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664